Exhibit 10.32

 

 

WAIVER UNDER CREDIT AGREEMENT

among

GASTAR EXPLORATION USA, INC.,

GASTAR EXPLORATION LTD.,

THE LENDERS SIGNATORY HERETO

and

WAYZATA INVESTMENT PARTNERS LLC,

as Administrative Agent

Effective

March 13, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS AND INTERPRETATION    1 1.1    Terms Defined Above    1
1.2    Terms Defined in Credit Agreement    1 1.3    References    1 1.4   
Articles and Sections    2 1.5    Number and Gender    2 Article II WAIVER    2
2.1    Waiver    2 2.2    Limitation on Waiver    2 Article III REPRESENTATIONS
AND WARRANTIES    2 Article IV RATIFICATION AND ACKNOWLEDGMENTS    3 Article V
MISCELLANEOUS    3 5.1    Successors and Assigns    3 5.2    Rights of Third
Parties    3 5.3    Counterparts    3 5.4    Integration    3 5.5   
Severability    3 5.6    Governing Law    3

 

i



--------------------------------------------------------------------------------

WAIVER UNDER CREDIT AGREEMENT

This WAIVER UNDER CREDIT AGREEMENT (this “Waiver”) executed effective as of
March 13, 2009 (the “Effective Date”) is by and among GASTAR EXPLORATION USA,
INC., a Michigan corporation (the “Borrower”), GASTAR EXPLORATION LTD., an
Alberta, Canada corporation (the “Parent”), the lenders party to that certain
Credit Agreement dated effective February 16, 2009 by and among the Borrower,
the Parent, the lenders party thereto or bound thereby from time to time (the
“Lenders”), and Wayzata Investment Partners LLC, as administrative agent for the
Lenders (in such capacity, the “Agent”) (as amended to the Effective Date, the
“Credit Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Parent, the Lenders and the Agent are parties to the
Credit Agreement; and

WHEREAS, the Borrower and the Parent have requested that the Agent and the
Lenders waive any default or right to exercise any remedy as a result of the
inability of the Borrower and the Parent to meet the current ratio requirements
as required by Section 7.14 of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in the Credit Agreement and herein, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Terms Defined Above. As used in this Waiver Under Credit Agreement, each of
the terms “Agent,” “Borrower,” “Credit Agreement,” “Effective Date,” Lenders,”
“Parent” and “Waiver” shall have the meaning assigned to such term hereinabove.

1.2 Terms Defined in Credit Agreement. Each term defined in the Credit Agreement
and used herein without definition shall have the meaning assigned to such term
in the Credit Agreement, unless herein expressly provided to the contrary.

1.3 References. References in this Waiver to Exhibit, Article or Section numbers
shall be to Exhibits, Articles or Sections of this Waiver, unless expressly
stated to the contrary. References in this Waiver to “hereby,” “herein,”
“hereinafter,” “hereinabove,” “hereinbelow,” “hereof,” “hereunder” and words of
similar import shall be to this Waiver in its entirety and not only to the
particular Schedule, Exhibit, Article, or Section in which such reference
appears. Specific enumeration herein shall not exclude the general and, in such
regard, the terms “includes” and “including” used herein shall mean “includes,
without limitation,” or “including, without limitation,” as the case may be,
where appropriate. Except as otherwise indicated, references in this Waiver to
statutes, sections, or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending, replacing,
succeeding, or supplementing the statute, section, or regulation referred to.
References in this Waiver to “writing” include printing, typing, lithography,
facsimile reproduction, and other means of



--------------------------------------------------------------------------------

reproducing words in a tangible visible form. References in this Waiver to
amendments and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of the Credit Agreement or
this Waiver. References in this Waiver to Persons include their respective
successors and permitted assigns.

1.4 Articles and Sections. This Waiver, for convenience only, has been divided
into Articles and Sections; and it is understood that the rights and other legal
relations of the parties hereto shall be determined from this instrument as an
entirety and without regard to the aforesaid division into Articles and Sections
and without regard to headings prefixed to such Articles or Sections.

1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Definitions of terms defined
in the singular or plural shall be equally applicable to the plural or singular,
as the case may be, unless otherwise indicated. Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.

ARTICLE II

WAIVER

2.1 Waivers. The Agent and the Lenders waive any Default or Event of Default
under the Credit Agreement or any other Loan Document, together with the right
of the Agent or the Lenders to exercise any remedy based thereon, as a result
of, and agree that no breach of the Credit Agreement or any other Loan Document
shall arise, including any breach of Section 7.14 of the Credit Agreement, from
any failure of the ratio of Current Assets to Current Liabilities to be less
than 1.00 to 1.00 determined as of the end of any quarter of the fiscal year of
the Parent ending on December 31, 2009.

2.2 Limitation on Waiver. Except for the waiver set forth above in Section 2.1,
nothing contained herein shall otherwise be deemed a consent to any violation
of, or a waiver of compliance with, any term, provision or condition set forth
in any of the Loan Documents or a consent to or waiver of any other or future
violations, breaches, Defaults or Events of Default.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and other Restricted Persons expressly re-makes, in favor
of the Agent and the Lenders, each of the representations and warranties set
forth in Article V of the Credit Agreement and in the other Loan Documents and
made by it and represents and warrants that all such representations and
warranties remain true and correct.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE IV

RATIFICATION AND ACKNOWLEDGMENTS

Each of the Borrower, the Parent, the Lenders and the Agent does hereby adopt,
ratify and confirm the Credit Agreement, as amended hereby, and each of the
other Loan Documents to which it is a party and acknowledges and agrees that the
Credit Agreement, as amended hereby, and each of the other Loan Documents to
which it is a party is and remains in full force and effect.

ARTICLE V

MISCELLANEOUS

5.1 Successors and Assigns. This Waiver shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement.

5.2 Rights of Third Parties. Except as provided in Section 5.1, all provisions
herein are imposed solely and exclusively for the benefit of the parties hereto.

5.3 Counterparts. This Waiver may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument and
shall be enforceable as of the Effective Date upon the execution of one or more
counterparts hereof by each of the parties hereto. In this regard, each of the
parties hereto acknowledges that a counterpart of this Waiver containing a set
of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Waiver by each necessary
party hereto and shall constitute one instrument.

5.4 Integration. This Waiver constitutes the entire agreement among the parties
hereto with respect to the subject hereof. All prior understandings, statements
and agreements, whether written or oral, relating to the subject hereof are
superseded by this Waiver.

5.5 Severability. In the event that any one or more of the provisions contained
in this Waiver shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Waiver.

5.6 Governing Law. THIS WAIVER SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
MINNESOTA, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICTS OF
LAW.

(Signatures appear on following pages)

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver under Credit
Agreement to be duly executed and delivered, as of the Effective Date, by their
proper and duly authorized officers.

 

BORROWER: GASTAR EXPLORATION USA, INC. By:  

/S/ MICHAEL A. GERLICH

  Michael A. Gerlich   Secretary and Treasurer

 

PARENT: GASTAR EXPLORATION LTD.

By:

 

/S/ MICHAEL A. GERLICH

  Michael A. Gerlich   Vice President and   Chief Financial Officer

(Signatures continue on following page)

 

- 4 -



--------------------------------------------------------------------------------

AGENT: WAYZATA INVESTMENT PARTNERS LLC,
as Agent By:  

/S/ BLAKE CARLSON

  Blake Carlson   Authorized Signatory LENDER: WAYZATA OPPORTUNITIES FUND, LLC,
as Lender By:   Wayzata Investment Partners LLC,
its Manager   By:  

/S/ BLAKE CARLSON

    Blake Carlson     Authorized Signatory    

 

- 5 -